                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA
                          CHARLESTON DIVISION

DAN RYAN BUILDERS WEST              )
VIRGINIA, LLC, f/k/a DAN RYAN       )
BUILDERS INC. and DAN RYAN          )
BUILDERS SOUTH CAROLINA, LLC,       )
                                    )                No. 2:18-cv-00589-DCN
                  Plaintiffs,       )
                                    )                       ORDER
            vs.                     )
                                    )
MAIN STREET AMERICA ASSURANCE )
COMPANY, SELECTIVE INSURANCE )
GROUP, INC., THE CINCINNATI         )
INSURANCE COMPANY,                  )
FRANKENMUTH MUTUAL                  )
INSURANCE CO., STATE                )
AUTOMOBILE MUTUAL INSURANCE )
COMPANY, PENNSYLVANIA               )
NATIONAL SECURITY INSURANCE         )
COMPANY, and PENNSYLVANIA           )
NATIONAL MUTUAL CASUALTY            )
INSURANCE COMPANY,                  )
                                    )
                  Defendants.       )
____________________________________)

       This matter is before the court on plaintiffs Dan Ryan Builders West Virginia,

LLC and Dan Ryan Builders South Carolina, LLC’s (collectively, “DRB”) motion for

partial summary judgment, ECF No. 56, and defendant Main Street America Assurance

Company’s (“Main Street”) motion for summary judgment, ECF No. 143. For the

reasons set forth below, the court denies DRB’s motion for partial summary judgment

and grants in part and denies in part Main Street’s motion for summary judgment.

                                 I. BACKGROUND

       This insurance dispute arises from a construction project managed by DRB, a

construction company that primarily builds new homes. DRB secured a contract to

                                           1
construct new homes in a community known as the Foxbank Subdivision in Berkeley

County, South Carolina (“Foxbank” or the “Foxbank Subdivision”). In order to perform

this contract, DRB hired various subcontractors. The defendants in this case are insurers

of those subcontractors. Relevant to the instant motions, Main Street is the insurer of

A.C. & A. Concrete (“AC&A”), one of DRB’s subcontractors. AC&A maintained a

commercial general liability (“CGL”) policy with Main Street (the “Main Street Policy”)

during the time that it allegedly performed work for DRB on Foxbank.

       On April 24, 2014, two Foxbank Subdivision homeowners filed suit against DRB

in the Court of Common Pleas for Berkeley County, South Carolina (the “Dickerson

Lawsuit”). The Dickerson Lawsuit is a class action on behalf of other similarly situated

owners of homes that were built by DRB. The lawsuit alleges property damage, such as

“slabs and building components moving and/or cracking . . repeatedly and/or

continuously and continu[ing] to occur causing damage to building components, the

finish and structural elements of the home[s].” ECF No. 54-1 at 9. On March 22, 2017,

more Foxbank homeowners filed a second action against DRB and several

subcontractors, alleging similar harms as in the Dickerson Lawsuit (the “Tipton

Lawsuit”). The two lawsuits have been consolidated in state court (the “underlying

lawsuit”).

       On or around November 27, 2013, after it received claims from the Foxbank

Subdivision homeowners but before the homeowners filed suit, DRB notified Main

Street’s claim department of the claims and tendered a demand for defense and indemnity

under the Main Street Policy. In a September 26, 2017 letter, Main Street denied DRB’s

demand for defense and indemnity. On December 7, 2017, DRB demanded defense and



                                             2
indemnity on Main Street with respect to the Tipton Lawsuit. Main Street had not

provided a defense or indemnity to DRB in the underlying suit.

       On March 1, 2018, DRB filed this lawsuit against the insurers of the

subcontractors who allegedly performed work on the Foxbank project, seeking a

declaratory judgment that the underlying lawsuits set forth claims that are covered under

each of defendant’s CGL policies and that defendants have a duty to defend and

indemnify DRB in these underlying lawsuits. DRB also brought claims for bad faith

refusal to pay first party benefits and for indemnification / contribution. On September

27, 2018, DRB filed an amended complaint, adding a fourth cause of action for

promissory estoppel, arguing that defendants allowed certificates of insurance to be

issued to DRB upon which DRB reasonably relied.

       On October 3 and 26, 2018, DRB filed motions for partial summary judgment

against all insurer-defendants, asking the court to declare that it is entitled to coverage.

ECF Nos. 54, 55, 56, 57, 74, and 75, respectively. Each of the insurer-defendants have

since also filed motions for summary judgment. ECF Nos. 118, 135, 138, 139, 140, and

143. The court held a hearing on DRB’s motions on January 8, 2019 and a hearing on the

defendants’ motions on August 8, 2019. In all, twelve summary judgment motions await

the court’s resolution.

       This order resolves two of those motions. On October 3, 2018, DRB filed a

motion for partial summary judgment on its declaratory judgment claim against Main

Street. ECF No. 56. On October 31, 2018, Main Street responded, ECF No. 76, and on

December 12, 2018, DRB replied, ECF No. 111. On June 12, 2019, Main Street filed a

cross-motion for summary judgment on all of DRB’s claims against it. ECF No. 143.



                                               3
DRB responded on July 10, 2019, ECF No. 161, and Main Street filed a reply on July 17,

2019, ECF No. 163. Thus, this matter is ripe for the court’s review.

                                      II. STANDARD

        Summary judgment shall be granted “if the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine dispute as to

any material fact and that the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(c). Rule 56(c) of the Federal Rules of Civil Procedure requires that the district

court enter judgment against a party who, “‘after adequate time for discovery . . . fails to

make a showing sufficient to establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at trial.’” Stone v. Liberty

Mut. Ins. Co., 105 F.3d 188, 190 (4th Cir. 1997) (quoting Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986)). “[T]his standard provides that the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly supported

motion for summary judgment; the requirement is that there be no genuine issue of

material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). “Only

disputes over facts that might affect the outcome of the suit under the governing law will

properly preclude the entry of summary judgment.” Id. at 248. “[S]ummary judgment

will not lie if the dispute about a material fact is ‘genuine,’ that is, if the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Id.

        “[A]t the summary judgment stage the judge’s function is not himself to weigh

the evidence and determine the truth of the matter but to determine whether there is a

genuine issue for trial.” Id. at 249. When the party moving for summary judgment does

not bear the ultimate burden of persuasion at trial, it may discharge its burden by



                                               4
demonstrating to the court that there is an absence of evidence to support the non-moving

party’s case. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). The non-movant must

then “make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial.” Id. at 322.

        Any reasonable inferences are to be drawn in favor of the nonmoving party.

Anderson, 477 U.S. at 255, Webster v. U.S. Dep’t of Agric., 685 F.3d 411, 421 (4th Cir.

2012). However, to defeat summary judgment, the nonmoving party must rely on more

than conclusory allegations, mere speculation, the building of one inference upon

another, or the mere existence of a scintilla of evidence. See Anderson, 477 U.S. at 252;

Stone, 105 F.3d at 191. Rather, “a party opposing a properly supported motion for

summary judgment . . . must ‘set forth specific facts showing that there is a genuine issue

for trial.’” Bouchat, 346 F.3d at 522 (quoting Fed. R. Civ. P. 56(e) (2002) (amended

2010)). If the adverse party fails to provide evidence establishing that the fact finder

could reasonably decide in his favor, then summary judgment shall be entered “regardless

of ‘[a]ny proof or evidentiary requirements imposed by the substantive law.’” Id.

(quoting Anderson, 477 U.S. at 248).

                                    III. DISCUSSION

        At the outset, the court wishes to clarify a matter of insurance law. It is well-

settled in South Carolina that a liability insurer has a duty to defend its insured in a suit

that alleges harms payable under the terms of the policy. B.L.G. Enterprises, Inc. v. First

Fin. Ins. Co., 514 S.E.2d 327, 330 (S.C. 1999) (citing Sloan Constr. Co. v. Central Nat’l

Ins. Co. of Omaha, 236 S.E.2d 818 (S.C. 1977)). It is also well-settled South Carolina

law that where the underlying complaint against an insured creates even the possibility of



                                               5
coverage, the insurer is obligated to defend. Union Ins. Co. v. Soleil Grp., Inc., 465 F.

Supp. 2d 567, 572 (D.S.C. 2006) (quoting Isle of Palms Pest Control Co. v. Monticello

Ins. Co., 459 S.E.2d 318, 319 (S.C. Ct. App. 1994)).

       DRB and Main Street both cite to these cases, among others,1 in arguing for and

against the existence of a duty to defend in this case. However, the law established by or

applied in those cases, while at best instructive, is not directly on point. In each of those

cases, there was no dispute that the plaintiff was an insured. The issue before those

courts was whether some occurrence was covered by the policy between the undisputed

insurer and insured. The issue here is different. To determine whether Main Street owed

a duty to defend DRB in the underlying suit, the court must first determine whether DRB

was an insured with respect to the Main Street Policy at all. In South Carolina, a party

seeking coverage has the burden to show that it is an insured. State Farm Mut. Auto. Ins.

Co. v. Logan, 444 F. Supp. 2d 622, 626 (D.S.C. 2006) (citing United States Fire Ins. Co.

v. Macloskie, 465 S.E.2d 759, 760 (S.C. 1996)).2 Therefore, the court must first analyze

whether DRB is an insured with respect to the Main Street Policy before it considers

whether the underlying lawsuit is covered under the Main Street Policy. Finding that the

first question depends on issues of disputed fact, the court need not reach the second.




       1
          DRB also relies upon USAA Prop. & Cas. Ins. Co. v. Clegg, 661 S.E.2d 791
(S.C. 2008); Gordon-Gallup Realtors, Inc. v. Cincinnati Ins. Co., 265 S.E.2d 38, 39 (S.C.
1980); and C.D. Walters Const. Co. v. Fireman’s Ins. Co. of Newark, New Jersey, 316
S.E.2d 709 (S.C. Ct. App. 1984). None of these cases are directly on point.
        2
          Both of these cases dealt with a party’s burden to prove that it was covered
under an insurance policy’s “omnibus clause” as an additional insured, finding that the
burden fell on the party seeking coverage. Because an omnibus clause affords a third
party to the insurance contract coverage in some circumstances, it is akin to the
“contractors extension endorsement” in the Main Street Policy. Therefore, the court finds
these cases persuasive and directly applicable to the current dispute.
                                              6
        In its motion for partial summary judgment, DRB argues that Main Street has a

duty to defend DRB in the underlying lawsuit on two alternative grounds. First, it argues

that the terms of the Main Street Policy extend coverage to DRB as an “additional

insured” to the policy under the “contractors extension endorsement.” In the alternative,

DRB argues that the issuance of several certificates of insurance by Main Street’s agent

conferred upon it “additional insured” coverage by estoppel, irrespective of the terms of

the Main Street Policy. In its cross-motion for summary judgment, Main Street argues

that neither the terms of the Main Street Policy nor the issuance of the certificates of

insurance extend “additional insured” coverage to DRB as a matter of law. Therefore,

Main Street argues, it has no duty to defend DRB in the underlying lawsuit. Because

whether DRB is entitled to coverage under the Main Street Policy depends on genuine

issues of disputed fact, summary judgment is inappropriate on DRB’s declaratory

judgment claim. However, for the following reasons, the court grants summary judgment

in favor of Main Street on DRB’s promissory estoppel and bad faith claims.

        A. Coverage Under the Main Street Policy

        “An insurance policy is a contract between the insured and the insurance

company, and the terms of the policy are to be construed according to contract law.”

Auto Owners Ins. Co. v. Rollison, 663 S.E.2d 484, 487 (S.C. 2008). “The cardinal rule

of contract interpretation is to ascertain and give legal effect to the parties’ intentions as

determined by the contract language.” Beaufort Cty. Sch. Dist. v. United Nat’l Ins. Co.,

709 S.E.2d 85, 90 (S.C. Ct. App. 2011) (citing Schulmeyer v. State Farm Fire & Cas.

Co., 579 S.E.2d 132, 134 (S.C. 2003)). “If the contract’s language is clear and

unambiguous, the language alone, understood in its plain, ordinary, and popular sense,



                                               7
determines the contract’s force and effect.” Id. (citing Schulmeyer, 579 S.E.2d at 134).

However, an insurance contract which is “in any respect ambiguous or capable of two

meanings” must be construed strictly against its drafter, the insurer. Reynolds v. Wabash

Life Ins. Co., 161 S.E.2d 168, 169 (S.C. 1968)).

       As the basis of its declaratory judgment claim, DRB argues that it is entitled to

coverage under the terms of the Main Street Policy. Although the Main Street Policy is

an insurance policy between Main Street and its primary insured, AC&A, DRB claims it

is entitled to coverage as an “additional insured” under the policy’s “contractors

extension endorsement.” That endorsement states:

       A. Additional Insureds

       Each of the following is added to Paragraph C. Who Is An Insured of [the
       Business Owners Coverage Form] - Section II - Liability but only as
       specifically described by the following:

       1. Any person(s) or organization(s) for whom you are performing
       operations is also an additional insured, when you and such person or
       organization have agreed in writing in a contract or agreement that such
       person or organization be added as an additional insured on your policy.
       Such person or organization is an additional insured only with respect to
       liability for “bodily injury”, “property damage”, “personal and advertising
       injury” caused in whole or part, by:

            a. Your acts or omissions; or

            b. The acts or omissions of those acting on your behalf;

       In the performance of your ongoing operations or “your work” included
       within the “products-completed operations” hazard for the additional
       insured at the location designated and described in the written contract or
       agreement.

ECF No. 56-8 at 32 (emphasis in original).




                                             8
       Stated less enigmatically, the Main Street Policy only extends additional insured

coverage to DRB if (1) a written contract existed between DRB and AC&A3 (2) that

required AC&A to add DRB as an additional insured to the Main Street Policy. DRB

first relies on a September 23, 2013 trade contract with AC&A to satisfy this

requirement. ECF No. 56-4 at 1 (the “2013 AC&A Trade Contract”). The 2013 AC&A

Trade Contract outlines an agreement between DRB and AC&A under which AC&A

would perform work for DRB. DRB is correct that the contract includes a provision that

would require AC&A to add DRB as an additional insured to the Main Street Policy.

The 2013 AC&A Trade Contract is signed by AC&A and thus enforceable. However,

Main Street argues that the 2013 AC&A Trade Contract does not entitle DRB to coverage

because the contract was not executed until after AC&A had completed its work on

Foxbank.



       3
          The Main Street Policy states that DRB and AC&A must have “agreed in
writing in a contract or agreement” that AC&A will add DRB to the policy as an
additional insured. DRB contends that the court should interpret this language as
requiring either an oral or written contract. According to DRB the
        phrasing is not plainly clear as to whether the word ‘writing’ applies to both
        the word ‘contract’ and the word ‘agreement’. Therefore, the policy
        language could be interpreted to means that an organization has additional
        insured coverage if it requires the named insured to provide such coverage
        in a ‘written contract’ or in an ‘agreement’ that does not have to be written.
ECF No. 161 at 18.
        The court finds this interpretation to be a bridge too far. For one, the phrase “in
writing in a contract or agreement” clearly indicates that a writing is necessary. Further,
the Main Street Policy goes on to describe the project location as “the location designated
and described in the written contract or agreement.” ECF No. 56-8 at 32. The only
reasonable interpretation of that provision is as requiring the location to be described and
designated in a written agreement. While the court is cognizant that ambiguities in an
insurance policy are to be construed strictly against the insurer, Am. Credit of Sumter,
Inc. v. Nationwide Mut. Ins. Co., 663 S.E.2d 492, 495 (S.C. 2008), it cannot insert
ambiguity into an insurance policy where none exists, Beaufort Cty. Sch. Dist., 709
S.E.2d at 90. Therefore, the court finds that the Main Street Policy requires a written
contract for the purposes of adding an additional insured to the policy.
                                             9
       AC&A’s role in the Foxbank subdivision project was to lay the concrete

foundations for the homes. Main Street has presented evidence that only one of the

houses involved in the underlying lawsuit was issued a certificate of occupancy after

September 23, 2013, the date the 2013 AC&A Trade Contract was signed. Mainstreet

argues that AC&A must have completed its work by that date because the final house in

the subdivision was issued a certificate of occupancy on January 17, 2014. Any factual

dispute that AC&A was performing work between September 23, 2013 and January 17,

2014 is not genuine, Main Street argues, because AC&A was involved in the very early

stages of construction, and it would be nearly impossible for a house that has its

foundation poured in September to receive a certificate of occupancy in January. DRB,

however, argues that an “AC&A invoice is dared January 17, 2014, which indicates that

there is, at the very least, a possibility that AC&A was still performing work at Foxbank

Subdivision at the time the September 2013 Trade Contract was executed.” ECF No. 161

at 26. The court need not determine whether this factual dispute is genuine, however,

because a different clear issue of material fact precludes summary judgment on DRB’s

duty to defend claim.

       DRB has presented evidence of an earlier trade contract between DRB and

AC&A that creates a clear issue of material fact. DRB has presented evidence that DRB

and AC&A entered into a trade contract in 2006 (the “2006 AC&A Trade Contract”),

prior to AC&A’s commencement of work on Foxbank. Main Street does not deny that

DRB and AC&A entered into the 2006 AC&A Trade Contract. Instead, the parties

dispute whether the 2006 AC&A Trade Contract included terms that required AC&A to

add DRB to the Main Street Policy as an additional insured. DRB argues that the 2006



                                            10
AC&A Trade Contract included terms identical to those of the 2013 AC&A Trade

Contract. DRB has presented testimony of Edwin Woods, its South Region President,

that DRB and AC&A entered into the 2006 AC&A Trade Contract prior to Land Site’s

work at Foxbank and that trade contract contained provisions that required AC&A to

maintain a CGL policy and add DRB to that policy as an additional insured.

       6. DRB contracted with the following pertinent subcontractors who
       performed work on the Foxbank Subdivision[:] A.C. & A. Concrete Inc.[],
       BR’s Clearing and Grading, Inc.[], Firm Foundations, Inc.[], Land Site
       Services, LLC[], Southern Atlantic Construction, LLC[], and Marcinak
       Construction Company.

       7. As a pre-requisite to performing work on the Foxbank Subdivision, DRB
       required each of the aforementioned subcontractors to execute a copy of
       DRB’s Trade Contract, all of which contained DRB’s General Conditions
       DRB Form C-2 . . . .”

       ...

       11. DRB’s General Conditions Form C-2, which was a part of the Trade
       Contracts DRB required each of its subcontractors to execute in order to
       perform work on Foxbank Subdivision required DRB’s subcontractors to
       do the following, without limitation:

               a. Maintain CGL insurance coverage, including completed
                  operations coverage;

               b. To insure DRB with primary coverage as an additional insured
                  on the subcontractors’ CGL insurance polies; and

               c. To provide DRB with a certificate of insurance showing these
                  coverages were in place prior to commencing work on the
                  Foxbank Subdivision . . . .”

ECF No. 111-2, Woods Aff. ¶¶ 6–11. If such a trade contract between DRB and AC&A

existed, as Woods has testified, it would be sufficient to confer additional insured

coverage to DRB under the Main Street Policy. Explaining why DRB has not presented

such a trade contract as evidence in this matter, Woods testified that:



                                             11
       18. Over the years since work on the Foxbank Subdivision was completed,
       some records of Trade Contracts entered into between DRB and its
       subcontractors have been lost and/or are missing, despite DRB’s extensive
       efforts to locate any and all records pertinent to this lawsuit and the
       [underlying lawsuit].

       19. As a result, any and all records of Trade Contracts between DRB and
       the aforementioned subcontractors that are incomplete and/or are missing
       pages have simply been lost or are unable to be located.

Id. at ¶¶ 18–19. Discussed above, the Main Street Policy requires the existence of a

contract between DRB and AC&A under which AC&A was required to add DRB to the

Main Street Policy as an additional insured; it does not require that DRB present such a

contract to Main Street. So long as a trade contract that meets the requirements of the

Main Street Policy existed, as Woods has testified, DRB would be entitled to coverage as

an additional insured to the policy.

       Main Street has argued that Woods’ testimony is inadmissible and cannot be

considered by the court on summary judgment on three grounds. First, Main Street

argues that the courts consideration of Woods’ testimony runs is barred by the Fed. R.

Evid. 1004, the “best evidence rule.” The court’s consideration of this evidence does not

run afoul of the best evidence rule, which holds that secondary evidence, like testimony

evidence, is admissible to prove the contents of a writing where “all the originals are lost

or destroyed, and not by the proponent acting in bad faith.” Fed. R. Evid. 1004. Here,

there is no evidence that DRB acted in bad faith in losing the trade contracts it claims it

had with its subcontractors. Therefore, the court’s consideration of the evidence is not

barred by the best evidence rule, and the fact that DRB cannot produce those contracts

goes to the weight of the evidence, not its admissibility.




                                             12
       Second, Main Street argues that Woods’ testimony is not competent because it is

not based on personal knowledge. Main Street bases this argument on the fact that

Woods’s testimony concerns a 2006 contract, and Woods was employed elsewhere in

2006. Viewing the evidence in a light most favorable to DRB, the court cannot reach this

conclusion. Woods testified in his affidavit that he is “familiar with DRB’s company

practices, the details of the construction of the Foxbank Subdivision, and the subsequent

litigation involving the Foxbank Subdivision.” Woods Aff. ¶¶ 6–11. It is entirely

possible that, although Woods was employed elsewhere during the contract’s formation,

he gained knowledge with the 2006 AC&A Trade Contract during his employment with

DRB. To be sure, a witness does not need to have witnessed the execution of a contract

in order to possess personal knowledge about that contract. The court therefore rejects

this argument.

       Finally, Main Street argues that that affidavit “was filed in violation of Fed. R.

Civ. P. 6(c)(2) and should be stricken from the record.” ECF No. 163. That rule states,

“Any affidavit supporting a motion must be served with the motion.” Fed. R. Civ. P.

6(c)(2). Main Street’s problem is that DRB submitted Woods’ affidavit in its response

opposing Main Street’s motion for summary judgment, and the court considers it with

respect to Main Street’s motion, not DRB’s. Therefore, Woods’ affidavit is not an

“affidavit supporting a motion,” and Rule 6(c)(2) is inapplicable. Therefore, the court

rejects this argument and considers Woods’ testimony.

       In consideration thereof, the court finds that DRB has presented evidence that a

valid written contract between it and AC&A existed that would extend additional insured

coverage to DRB under the Main Street Policy. For these reasons, a genuine issue of



                                            13
material fact underlies DRB’s status as an additional insured to the Main Street Policy.

As such, the court cannot grant summary judgment in favor of Main Street on DRB’s

declaratory judgment claim.

        B. Coverage Based on the Certificates of Insurance

        Because the court cannot determine whether a written contract existed to confer

additional insured coverage to DRB under the Main Street Policy, it must now consider

whether DRB is entitled to coverage by estoppel. DRB argues that the issuance of

certificates of insurance, each of which espouses additional insured coverage, confers

additional insured coverage to DRB because DRB reasonably relied on certificates’

statements of coverage. In other words, DRB argues that the issuance of certificates of

insurance estops Main Street from denying DRB additional insured coverage. The court

disagrees.

        A certificate of insurance is a “document acknowledging that an insurance policy

has been written[] and setting forth in general terms what the policy covers.”

CERTIFICATE, Black’s Law Dictionary (11th ed. 2019). Generally, courts treat

certificates of insurance as mere evidence of insurance coverage rather than operative

documents that establish coverage. The Supreme Court, applying Pennsylvania law, has

held that the terms of an insurance policy control over a certificate of insurance, finding

that “a certificate [of insurance] is not part of the contract of, or necessary to, the

insurance.” Boseman v. Connecticut Gen. Life Ins. Co., 301 U.S. 196, 203 (1937); see

also 17 Couch on Ins. § 242:33, Loss Payee as Third-Party Beneficiary (“Where an entity

requires another to procure insurance naming it an additional insured, that party should

not rely on a mere certificate of insurance, but should insist on a copy of the policy. A



                                               14
certificate of insurance is not part of the policy. . . .”). When in conflict, the terms of the

policy, not the certificate, control. See Taylor v. Kinsella, 742 F.2d 709, 711 (2d Cir.

1984).

         The analysis becomes more complex, however, when the issue is whether a

certificate of insurance confers coverage to a supposed additional insured who would not

otherwise be covered under the policy. South Carolina courts have not confronted the

issue of whether certificates of insurance that espouse additional insured coverage are

sufficient to confer coverage upon their holder by estoppel. However, the general

constructs of the doctrine of estoppel in South Carolina are instructive.

         “In appropriate circumstances, estoppel can be used to prevent the insurer from

denying coverage to the insured.” Stringer v. State Farm Mut. Auto. Ins. Co., 687 S.E.2d

58, 61 (S.C. Ct. App. 2009) (citing Koren v. Nat’l Home Life Assurance Co., 288 S.E.2d

392, 394 (S.C. 1982)).

         The essential elements of estoppel as related to the party estopped are: (1)
         conduct which amounts to a false representation or concealment of material
         facts, or, at least, which is calculated to convey the impression that the facts
         are otherwise than, and inconsistent with, those which the party
         subsequently attempts to assert; (2) intention, or at least expectation, that
         such conduct shall be acted upon by the other party; (3) knowledge, actual
         or constructive, of the real facts. As related to the party claiming the
         estoppel, the essential elements are: (1) lack of knowledge and of the means
         of knowledge of the truth as to the facts in question, (2) reliance upon the
         conduct of the party estopped, and (3) prejudicial change in position.

S. Dev. Land & Golf Co. v. S.C. Pub. Serv. Auth., 426 S.E.2d 748, 750 (S.C. 1993)

(internal citations omitted). Further, “the reliance by the party claiming estoppel must be

reasonable, and it must proceed in good faith.” Provident Life & Acc. Ins. Co. v. Driver,

451 S.E.2d 924, 928 (S.C. Ct. App. 1994) (citing S. Dev. Land & Golf Co. v. S.C. Pub.

Serv. Auth., 426 S.E.2d 748, 751 (S.C. 1993)).

                                               15
       Courts outside of South Carolina are split regarding whether an insurer can be

estopped from denying coverage to a certificate holder where the certificate of insurance

purports to extend additional insured coverage. Some courts have estopped insurers from

denying coverage where a certificate of insurance identifies a third party as an additional

insured . See Sumitomo Marine & Fire Ins. Co. of Am. v. S. Guar. Ins. Co. of Georgia,

337 F. Supp. 2d 1339 (N.D. Ga. 2004) (applying Georgia law); Blackburn, Nickels &

Smith, Inc. v. Nat’l Farmers Union Prop. & Cas. Co., 482 N.W.2d 600, 604 (N.D. 1992)

(applying North Dakota law); Marlin v. Wetzel Cty. Bd. of Educ., 569 S.E.2d 462, 472

(W. Va. 2002). Other courts have refused to apply estoppel to confer coverage upon a

certificate holder. See Mulvey Const., Inc. v. Bituminous Cas. Corp., 571 F. App’x 150

(4th Cir. 2014) (applying Virginia law); Vinco Inc. v. Royal Ins. Co. of Am., 29 F. App’x

753 (2d Cir. 2002) (applying Connecticut law); TIG Ins. Co. v. Sedgwick James of

Washington, 184 F. Supp. 2d 591 (S.D. Tex. 2001), aff’d, 276 F.3d 754 (5th Cir. 2002)

(applying Texas law); G.E. Tignall & Co. v. Reliance Nat. Ins. Co., 102 F. Supp. 2d 300,

304 (D. Md. 2000) (applying Maryland law); Am. Country Ins. Co. v. Kraemer Bros.,

699 N.E.2d 1056, 1060 (Ill. 1998).

       Notably, the courts that refused to apply the doctrine of estoppel to extend

coverage found that the supposed additional insureds’ reliance on the certificates was not

reasonable due to disclaimers printed on the certificates. See Mulvey Const., 571 F.

App’x at 159 (“The certificates of insurance included [a] direct and specific disclaimer

. . . . We, like the district court, must conclude that Virginia would not recognize the use

of estoppel to change the policy in the circumstances of this case.”); TIG Ins. Co., 184 F.

Supp. 2d at 597–98 (“The certificate of insurance [] clearly states that the certificate is



                                              16
issued ‘as a matter of information only,’ and that it does not purport to ‘amend, extend, or

alter’ the terms of any insurance policies listed therein.”); Kraemer Bros., 699 N.E.2d at

1060 (“If [a] certificate includes a disclaimer, the insured may not rely on representations

made in the certificate but must look to the policy itself to determine the scope of

coverage.”).

          DRB has presented three certificates of insurance, which DRB claims AC&A

provided to DRB to indicate that the Main Street Policy extended coverage to DRB as an

additional insured. DRB contends that Wickliffe Insurance Services, who procured the

Main Street Policy, issued these certificates of insurance to AC&A, who in turn provided

them to DRB. Indeed, the certificates indicate that DRB is covered as an additional

insured.4 See ECF No. 56-4 at 29, 30, and 31. Importantly, though, the certificates all

contain two explicit disclaimers, located at the top of each document in conspicuous

script:

          THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION
          ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE
          HOLDER. THIS CERTIFICATE DOES NOT AFFIRMATIVELY OR
          NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE
          AFFORDED BY THE POLICIES BELOW. THIS CERTIFICATE OF
          INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN
          THE ISSUING INSURER(S), AUTHORIZED REPRESENTATIVE OR
          PRODUCER, AND THE CERTIFICATE HOLDER.

          …



          4
           Each of the three certificates of insurance that DRB has produced state that DRB
is covered an additional insured to an insurance policy with the policy number
MPO47044. This is not the Main Street Policy number. Further, each of the certificates
lists the applicable insurer as “National Grange Mutual Ins. Co.” ECF No. 56-4 at 29, 30,
and 31. DRB contends that these discrepencies are merely “typographical errors” and
that the certificates of insurance nevertheless entitle it to coverage under the Main Street
Policy. The court need not resolve this factual issue, because even if the certificates did
espouse coverage under the Main Street Policy, they do not entitle DRB to coverage.
                                             17
       IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the
       policy(ies) must be endorsed. . . . A statement on this certificate does not
       confer rights to the certificate holder in lieu of such endorsements.

Id.

       The court finds that these conspicuous disclaimers preclude a finding of estoppel

because they render DRB’s reliance upon the certificates of insurance unreasonable. Not

only do the certificates indicate that they are issued as “matter[s] of information only”,

but they also give clear and specific notice to supposed additional insureds that the

certificates “do[] not confer rights” without an endorsement to the policy. Further, the

disclaimers appear in conspicuous font on the top of each certificate. The court cannot

imagine that South Carolina law would stretch the doctrine of equitable estoppel so far as

to cover reliance upon certificates with such clear and conspicuous disclaimers.

       DRB relies upon two cases for its argument that the certificates of insurance

confer coverage by estoppel: Sumitomo Marine & Fire Ins. Co. of Am. v. S. Guar. Ins.

Co. of Georgia, 337 F. Supp. 2d 1339 (N.D. Ga. 2004) and Marlin v. Wetzel Cty. Bd. of

Educ., 569 S.E.2d 462, 472 (W. Va. 2002). Because neither case analyzes the issue of

the certificates’ disclaimers, the court finds these cases unconvincing.

       In Sumitomo, the court held that an insurer was estopped from denying coverage

to a supposed additional insured where the insurer’s agent issued the supposed additional

insured certificates of insurance indicating that coverage existed. 337 F. Supp. 2d at

1355–56. The court reasoned that the insurer’s agent had both actual and apparent

authority from the insurer to issue the certificates and that the supposed additional

insured reasonably relied thereon. The court reasoned that although a certificate of

insurance is generally regarded as mere evidence of coverage, certificates in the



                                             18
construction context are used by general contractors as evidence that they are covered

under their subcontractor’s CGL policy. Without a certificate, the court posited, a

general contractor would not permit its subcontractor to perform work. Therefore, the

court found the general contractor’s reliance on a certificate of insurance reasonable.

       The court in Marlin, applying the same concepts to West Virginia law, stated:

       a certificate of insurance is evidence of insurance coverage, and is not a
       separate and distinct contract for insurance. However, because a certificate
       of insurance is an insurance company’s written representation that a
       policyholder has certain insurance coverage in effect at the time the
       certificate is issued, the insurance company may be estopped from later
       denying the existence of that coverage when the policyholder or the
       recipient of a certificate has reasonably relied to their detriment upon a
       misrepresentation in the certificate.

569 S.E.2d at 472–73. Neither of the cases on which DRB relies analyzed the issue of

the certificates’ disclaimers beyond a passing reference, Sumitomo, 337 F. Supp. 2d at

1355 (stating only, “[d]efendants then point out that the Certificates of Insurance also

expressly included a disclaimer that they are for information purposes only and do not

amend the respective policies of insurance. The parties have not submitted any binding

authority squarely on point.”), and this court cannot ascertain the nature or scope of the

disclaimers that were present in those cases. As such, neither case gives the court reason

to find that DRB’s reliance on the certificates of insurance was reasonable in the face of

the clear and conspicuous disclaimers printed upon each.

       C. Main Street’s Failure to Provide DRB with the Policy

       Additionally, DRB argues that Main Street cannot rely upon a policy provision to

exclude it from coverage when it did not produce a copy of the policy to DRB. This

argument is unconvincing, as are the cases DRB cites in support. DRB argues that “Main

Street [] cannot rely upon policy exclusions when [the exclusions] have not been

                                             19
communicated to [DRB].” ECF No. 161 at 13. As an initial matter, the court points out

that the Main Street Policy does not exclude DRB from coverage by means of an

exclusion to the policy. An exclusion is an area of coverage that the insurer removes

from a policy that would otherwise be covered by the policy. See EXCLUSION, Black’s

Law Dictionary (11th ed. 2019). The Main Street Policy, conversely, never extended

coverage to DRB in the first place. Thus, DRB’s lack of insurance coverage is not the

result of an exclusion. The cases on which DRB relies suffer from a similar fatal flaw

and miss the mark.5

       In each of the cases on which DRB relies, an insurer failed to provide a copy of

the policy to its insured. Instead, the insured held a certificate of insurance. Under those

circumstances those courts found that the certificates held by the insureds controlled over

exclusions found in the policy, to which the insureds did not have access. The present

circumstances are different. Here, the question is whether DRB is an insured, not

whether a certain occurrence is covered or excluded under the policy. Further, unlike the

plaintiffs in those cases, DRB’s status as an insured is uncertain. It would make little

sense for the court to hold that Main Street was required to provide a copy of the Main

Street Policy to DRB, a third party who the court has not found is covered under the Main

Street Policy. The doctrine employed by these cases is plainly inapplicable to the case at

hand. Therefore, the court rejects this argument.




       5
         In support of its argument, DRB cites to: Brown Mach. Works & Supply Co. v.
Ins. Co. of N. Am., 659 So. 2d 51, 56 (Ala. 1995); Moore v. Energy Mut. Ins. Co., 814
P.2d 1141, 1144 (Utah Ct. App. 1991); and J. M. Corbett Co. v. Ins. Co. of N. Am., 357
N.E.2d 125, 128 (Ill. App. 1976). Because each case suffers from the same fatal flaw, the
court discusses them together.
                                             20
       In sum, the court cannot grant summary judgment to either party on DRB’s

declaratory judgment claim. Summary judgment is not warranted on behalf of Main

Street because whether DRB is entitled to coverage as an additional insured to the Main

Street Policy depends on disputed issues of material fact. DRB is not entitled to

summary judgement for the same reason, and because its alternative estoppel argument

fails. As such, DRB’s declaratory judgment claim as to Main Street’s duty to defend and

indemnify DRB in the underlying suit survives and proceeds to trial.

       D. DRB’s Remaining Claims

       Having resolved the legal issues put before it, the court must now determine the

practical effect of its findings. By way of clarification, DRB and Main Street have both

filed motions for summary judgment. DRB’s motion requests summary judgment solely

on its declaratory judgment claim, which asks the court to find that Main Street has a

duty to defend and indemnify DRB in the underlying lawsuit. Main Street’s motion, on

the other hand, asks the court to grant summary judgment “on all claims asserted by

[DRB] against Main Street in this action.” ECF No. 143 at 1. Despite posturing its

motion as one for summary judgment on all of DRB’s claims, Main Street only makes

substantive arguments with respect to DRB’s declaratory judgment claim, regarding

Main Street’s alleged duty to defend. Main Street does not specifically request summary

judgment on DRB’s other claims for bad faith, indemnification, or promissory estoppel.

Nor does Main Street’s motion explicitly address these claims.

       However, this order’s analysis into DRB’s declaratory judgment claim has

required the court to determine issues that are part and parcel to DRB’s promissory

estoppel claim. Specifically, this order has found that Frankenmuth is not estopped from



                                            21
denying coverage to DRB because DRB’s reliance on the certificates of insurance was

unreasonable as a matter of law. This finding goes to the very heart of DRB’s

promissory estoppel claim. “The elements of promissory estoppel are (1) an

unambiguous promise by the promisor; (2) reasonable reliance on the promise by the

promisee; (3) reliance by the promisee was expected by and foreseeable to the promisor;

and (4) injury caused to the promisee by his reasonable reliance.” N. Am. Rescue Prod.,

Inc. v. Richardson, 769 S.E.2d 237, 241 (S.C. 2015) (citing Davis v. Greenwood Sch.

Dist. 50, 634, 620 S.E.2d 65, 67 (S.C. 2005)). DRB’s claim for promissory estoppel

cannot stand because this order finds that its reliance on the certificates of insurance was

not reasonable. Therefore, the court’s finding renders the claim untenable.

       Next, the court turns to DRB’s bad faith claim. “The elements of a bad faith

refusal to pay action are (1) the existence of a contract of insurance between the parties;

(2) refusal by the insurer to pay benefits due under the contract; (3) resulting from the

insurer’s bad faith or unreasonable action; and (4) causing damage to the insured.”

Crossley v. State Farm Mut. Auto. Ins. Co., 415 S.E.2d 393, 396–97 (S.C. 1992). “But if

there is a reasonable ground for contesting a claim, there is no bad faith.” Helena Chem.

Co. v. Allianz Underwriters Ins. Co., 594 S.E.2d 455, 462 (S.C. 2004) (quoting Crossley

v. State Farm Mut. Auto. Ins. Co., 415 S.E.2d 393, 397 (S.C. 1992) (internal quotation

marks omitted). DRB has admitted that it has lost some of the documents that it claims

would otherwise establish coverage in this case. Although the Main Street policy does

not require DRB to present a contract to prove it is entitled to additional insured

coverage, it would make little sense to hold that Main Street’s denial of coverage, in the

absence of such a contract, was unreasonable. Based on that fact and the lengthy analysis



                                             22
above, Main Street had reasonable grounds for its conclusion that DRB was not an

additional insured under the Main Street Policy. Therefore, DRB’s claim for bad faith

must fail.

        As such, the court finds itself at a procedural fork in the road6 and must choose

between the lesser of two evils. The court must either grant summary judgment on

DRB’s claims of bad faith and promissory estoppel in favor of a party who did not

explicitly request it or deny summary judgment and send legally untenable claims to a

jury. The court determines that the latter is the greater evil, so it proceeds with the

former. Thus, because the court’s findings necessitate it, the court grants summary

judgment in favor of Main Street with respect to DRB’s claims for promissory estoppel

and bad faith.

        The same cannot be said for DRB’s remaining claim for indemnification /

contribution. Although the court is unsure of the nature or validity of the indemnification

DRB seeks—be it contractual or equitable—the court is unwilling to grant summary

judgment on a claim that may be viable in favor of a party who has not explicitly

requested it. Without such a request or findings that necessitate summary judgment, the

court declines to consider DRB’s claim for indemnification / contribution at present and

denies Frankenmuth’s motion for summary judgment with respect to the same.

        In sum, after the court’s resolution of the instant motions, DRB’s declaratory

judgment and indemnification / contribution claim survive and will proceed to trial;




        6
            As the sagacious Yogi Berra once said, “When you come to a fork in the road,
take it.”
                                              23
DRB’s bad faith and promissory estoppel causes of action are resolved on summary

judgment in favor of Main Street.

                                    IV. CONCLUSION

        For the foregoing reasons the court DENIES plaintiffs’ motion for summary

judgment and GRANTS IN PART defendant’s motion with respect to plaintiffs’ second

and fourth causes of action and DENIES IN PART defendant’s motion with respect to

plaintiffs’ first and third causes of action.

        AND IT IS SO ORDERED.




                                        DAVID C. NORTON
                                        UNITED STATES DISTRICT JUDGE

April 3, 2020
Charleston, South Carolina




                                                24
